DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on three (3) applications filed in the Korean Intellectual Property Office on 18 May 2016, 2 June 2016 and 17 May 2017, respectively. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "121" and "122" have both been used to designate insect passage openings (paras. [[138], [139]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both cross-fan mesh (para. [130]) and insect passage openings (para. [139]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 165 (para. [124]); 180 (para. [153]); 161 (para. [165]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceed one hundred fifty (150) words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: UV LED chips appears to have been recited with the reference character “165” rather than “162” (para. [124]); similarly it appears that insect passage openings has been recited with reference character “121” rather than “122” (para. [139]); similarly, it appears that buttresses have been recited with both “130” and “180” (para. [153]); similarly, it appears that UV LED module has been recited with reference character “161” rather than “160” (paras. [160], [165]).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0137462 to Rocha in view of U.S. Pat. No. 3,128,938 to Ariewitz.
Regarding claim 1, Rocha discloses an insect trap (insect trap assembly 10) (Abstract; Figs. 1, 2, 5; paras. [0041]-[0045]) adapted to entice and collect insects with UV light (Abstract), comprising: 

a fan (fan assembly 82) (Abstract; Figs. 1, 2, 5; paras. [0006], [0017], [0020]-[0022], [0030], [0055]-[0057], [0059]) mounted inside the main body (housing 14) (Figs. 1, 2, 5; paras. [0041]-[0051]); 
an insect collector (trap or cage 16) (Figs. 1, 2, 5; paras. [0041], [0042], [0049]-[0051], [0062]) detachably provided to a lower side of the fan (fan assembly 82) (Abstract; Figs. 1, 2, 5; paras. [0006], [0017], [0020]-[0022], [0030], [0055]-[0057], [0059]) and collecting insets (Abstract; paras. [0041], [0042], [0049]-[0051], [0062]); and 
a decoy UV LED installation unit (roof 12, light assembly 76 and/or mounting brackets 78) (Figs. 1, 2, 5; paras. [0041]-[0045], [0048], [0049], [0052], [0053]) coupled to a buttress (post(s) 30) (Fig. 1; para. [0043]) above the main body (housing 14) (Figs. 1, 2, 5; paras. [0041]-[0051]) and provided with a decoy UV LED module (paras. [0027], [0028], [0030]), 
wherein the main body (housing 14) (Figs. 1, 2, 5; paras. [0041]-[0051]) has an inlet port (inlet port comprised of top surface 22 of housing 14) (Figs. 1, 2, 5; paras. [0041]-[0051]) defined by a space open at an upper side thereof (space between roof 12 and top surface 22 of housing 14) (see Figs. 1, 2, 5); 
the insect collector (trap or cage 16) (Figs. 1, 2, 5; paras. [0041], [0042], [0049]-[0051], [0062]) comprises an insect collector mesh (mesh netting 72) (Figs. 1, 2, 5; para. [0051]) through which air introduced into the main body (housing 14) (Figs. 1, 2, 5; paras. [0041]-[0051]) by the fan (fan assembly 82) (Abstract; Figs. 1, 2, 5; paras. [0006], [0017], [0020]-[0022], [0030], [0055]-[0057], [0059]) is discharged; and 
the decoy UV LED module has a plate shape (e.g., portion of roof 12 comprising perimeter 24) (Figs. 1, 2, 5; paras. [0041], [0042]) and comprises at least one chip-on-board (COB) 
the insect trap (insect trap assembly 10) (Abstract; Figs. 1, 2, 5; paras. [0041]-[0045]) further comprising an insect filter (screen or first protective screen 46) (Figs. 1, 2, 5; paras. [0048], [0049], [0055], [0056]) coupled to the inlet port and allowing selective passage of insects therethrough (para. [0048]).
However, Rocha does not disclose the fan being a cross-fan; a cross-section of the main body corresponding to a facet of the cross-fan on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel and a second flow channel extending perpendicularly from the first flow channel to the insect collector, the first flow channel being composed of an inclined shape gradually narrowed downwards from the inlet port and a curved shape extending in an arc shape from a lower end of the inclined shape; and does not disclose that the insect filter is detachably coupled to the inlet port.  Nevertheless, cross-fan (also known as “cross-flow fans”, “tangential fans” or “diametral fans”) are quite well-known in the art.  Ariewitz teaches a cross-fan (rotor 13) (Fig. 1; Col. 1, line 72 to col. 2, line 10); a cross-section of the main body (casing 10) (Fig. 1; Col. 1, line 72 to col. 2, line5) corresponding to a facet of the cross-fan (rotor 13) (Fig. 1; Col. 1, line 72 to col. 2, line 10) on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel (see annotated Fig. 1 of Ariewitz infra) and a second flow channel extending perpendicularly from the first flow channel to the insect collector (which would be at the bottom after air outlet 12, as depicted in annotated Fig. 1 of Ariewitz infra, in the proposed combination), the first flow channel being composed of an inclined shape gradually narrowed downwards from the inlet port (see annotated Fig. 1 of Ariewitz infra) and a curved shape extending in an arc shape (see annotated Fig. 1 of Ariewitz infra) from a lower end of the inclined shape (see annotated Fig. 1 of Ariewitz infra).  It would have been obvious to one having ordinary skill in the art Rocha to use a cross-fan like that taught in Ariewitz, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect filter disclosed in Rocha to make it detachably coupled to the inlet port in order to facilitate cleaning of the insect filter when it became clogged or soiled with insects or foreign debris.  
[AltContent: arrow][AltContent: textbox (First Flow Channel)][AltContent: arrow][AltContent: textbox (Second Flow Channel)][AltContent: textbox (Curved shape extending
In an arc shape)][AltContent: arrow]
    PNG
    media_image1.png
    326
    481
    media_image1.png
    Greyscale

Annotated Fig. 1 of Ariewitz.
Regarding claim 2, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  Furthermore, the combination of Rocha and Ariewitz teaches an insect trap wherein the Ariewitz supra).
Regarding claim 7, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  Furthermore, the combination of Rocha and Ariewitz teaches an insect trap wherein the decoy UV LED installation unit comprises a material capable of reflecting UV light attached to or coated on a lower surface thereof (e.g., interior surface 20) (Figs. 1, 2, 5; para. [0041]).
Regarding claim 8, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  Furthermore, the combination of Rocha and Ariewitz teaches an insect trap wherein the decoy UV LED installation unit is provided on a lower surface thereof with a photocatalyst filter (para. [0028]) providing a deodorization effect using UV light emitted from the decoy UV LED module as a catalyst (para. [0028]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocha in view of Ariewitz as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2009/0277074 to Noronha.
Regarding claim 3, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  However, the combination of Rocha and Ariewitz does not expressly disclose or teach an insect trap wherein the decoy UV LED module emits light having a wavelength of 340 nm to 390 nm.  Nevertheless, Noronha teaches an insect trap that includes a decoy UV LED module emitting light having a wavelength of 340 nm to 390 nm (para. [0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect trap taught by Rocha in view of Ariewitz to use UV light having a wavelength of 340 nm to 390 nm in order to attract mosquitoes, as taught in Noronha (para. [0016]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Rocha in view of Ariewitz to use UV light having a wavelength of 340 nm to 390 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocha in view of Ariewitz as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2015/0357532 to Onuma et al. (“Onuma”).
Regarding claim 4, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  However, neither Rocha nor Ariewitz teaches an insect trap wherein the decoy UV LED module comprises the UV LED chips or the UV LED packages arranged in a plurality of rows.  Nevertheless, Onuma teaches an LED module that comprises UV LED chips or packages (LED chips 51) (paras. [0054], [0091], [0099], [0130]) arranged in a plurality of rows (paras. [0054], [0091], [0099], [0130]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap taught by Rocha in view of Ariewitz with the LED module comprising UV LED chips or packages arranged in a plurality of rows, as taught in Onuma, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  However, neither Rocha nor Ariewitz teaches an insect trap wherein the decoy UV LED module comprises the UV LED chips or the UV LED packages arranged in a zigzag arrangement.  Nevertheless, Onuma teaches an LED module that comprises UV LED chips (LED chips 51) (paras. [0054], [0091], [0099], [0130]) arranged in a zigzag pattern (para. [0099]).  It would have been obvious to one having Rocha in view of Ariewitz with the LED module comprising UV LED chips or packages arranged in a zigzag pattern, as taught in Onuma, in order to alleviate uneven brightness of light emitted from the light emitting device, as taught in Onuma (para. [0099]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap taught by Rocha in view of Ariewitz with the LED module comprising UV LED chips or packages arranged in a zigzag pattern, as taught in Onuma, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocha in view of Ariewtiz as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2008/0073287 to Kolber et al. (“Kolber”).
Regarding claim 9, Rocha in view of Ariewitz teaches the insect trap according to claim 1 (see above).  However, neither Rocha nor Ariewitz discloses or teaches an insect trap further comprising: an insecticidal UV LED installation unit on which an insecticidal UV LED module is mounted, the insecticidal UV LED installation unit being mounted on the insect collector.  Nevertheless, it is known in the art to use UV-C radiation (100 nm to 280 nm) to kill insects.  Kolber teaches the use of a UV LED module to kill insects and other bugs that may crawl into valve port opening (para. [0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect trap taught by Rocha in view of Ariewitz to add a UV LED module in the insect collector to kill insects, as taught in Kolber, to prevent mosquitoes from escaping from the insect collector.  Furthermore, it would have been obvious to one having ordinary skill in the art before the Rocha in view of Ariewitz to add a UV LED module in the insect collector to kill insects, as taught in Kolber, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Rocha in view of Ariewitz and further in view of Kolber teaches the insect trap according to claim 9 (see above).  Furthermore Kolber teaches that the insecticidal UV LED module emits light having a wavelength of 200 nm to 300 nm (e.g., UV-C, which is in the range of 100 nm to 280 nm).
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/101,389 (“’389 Application”) in view of Ariewitz.  While claims 1 and 15 of the ‘389 Application do not disclose the fan being a cross-fan; a cross-section of the main body corresponding to a facet of the cross-fan on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel and a second flow channel extending perpendicularly from the first flow channel to the insect collector, the first flow channel being composed of an inclined shape gradually narrowed downwards Ariewitz teaches a cross-fan (rotor 13) (Fig. 1; Col. 1, line 72 to col. 2, line 10); a cross-section of the main body (casing 10) (Fig. 1; Col. 1, line 72 to col. 2, line5) corresponding to a facet of the cross-fan (rotor 13) (Fig. 1; Col. 1, line 72 to col. 2, line 10) on which fan blades of the cross-fan move upwards with reference to a rotation direction of the cross-fan defines a first flow channel (see annotated Fig. 1 of Ariewitz supra) and a second flow channel extending perpendicularly from the first flow channel to the insect collector (which would be at the bottom after air outlet 12, as depicted in annotated Fig. 1 of Ariewitz supra, in the proposed combination), the first flow channel being composed of an inclined shape gradually narrowed downwards from the inlet port (see annotated Fig. 1 of Ariewitz supra) and a curved shape extending in an arc shape (see annotated Fig. 1 of Ariewitz supra) from a lower end of the inclined shape (see annotated Fig. 1 of Ariewitz supra).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect trap disclosed in the ‘389 Application to use a cross-fan like that taught in Ariewitz, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect filter disclosed in the ‘389 Application to make it detachably coupled to the inlet port in order to facilitate cleaning of the insect filter when it became clogged or soiled with insects or foreign debris.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Pub. No. 2012/0171945 to Lee et al. relates to an air conditioner having a built-in mosquito/insect catching assembly.  U.S. Pat. Pub. No. 2016/0174539 to Lee et al. relates to a bug zapper that utilizes an ultraviolet light having a wavelength of 360 nm to 400 nm to attract insects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.